Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I is acknowledged.  The species requirement a and b is currently withdrawn. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 13 is indefinite for respectively reciting “parts made from and/or coated by electrical conductive material…” as it is not clear whether the parts refer to the first and second connector parts or other elements? Need to be specified. Thus making the scope of the claims indefinite.
Claims 16 and 17 are indefinite for respectively reciting ‘the first connector part suitable to be used in a connector assembly’ and ‘the second connector part suitable to be used in a connector assembly’ as it appears the limitation is vague and unfinished or may require “is” after ‘suitable’.  Thus appropriate corrections required. 

Claim Objection
Claim Objection 15 is objected as the “first and the second connector part” should be revised to plural first and the second connector parts  .  Note that this claim maybe allowable if the correction is made and rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)  the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16-17 are rejected under 35 U.S.C. 102(a or b) as being anticipated by Miller US 20140219624 A1.
Regarding claim 1, Miller teaches a connector assembly (see figs. 1-13 and abstract) comprising: 
a. a first connector part 2 which is interconnectable to a second connector part 3, said first connector part 2 comprising b. a ferrule (4) which is encompassed by a shutter frame (clearly shown in at least figs. 5a-c) and at least one thereto attached shutter/cover/shield (i.e., 12, 28, 36, 20, 38, 32...) which is arranged movable with respect to the ferrule in a first direction between a closed position in which the at least one shutter encompasses a connection face of the ferrule and an open position in which the connection face is set free from the at least one shutter (see at least figs 1-12 and at least pa, 0009, 0245, 0257..) and wherein the shutter frame and/or the at least one shutter comprises at least one locating surface which during mating interacts with the second connector part such that the at least one shutter is displaced relative to the ferrule from the closed to the open position (see at least figs 6 and 10 also figs. 1-12  and at least pa, 0009, 0245, 0257..).  
2. (Original) The connector assembly   according to claim 1, wherein the ferrule   encompasses at least one optical fiber (at least pa. 0001, 0209). 
3. (Currently amended) The connector assembly   according to claim 1 wherein the shutter   comprises at least one resilient sheet  , which is attached to the shutter 
4. (Original) The connector assembly   according to claim 3, wherein the resilient sheet extends in a continuously curved/fold/defomable manner in front of the connection face (see at least parag. 0304 and figs. 1-12 and pa. 0034 , in which similar to that of the applicant, the cover 12, 28 material is resiliently deformable and/or can be resiliently biased in  one position about a fold line).      
5. (Currently amended) The connector assembly   according to claim 3 
6. (Currently amended) The connector assembly   according to claim 1 
7. (Currently amended) The connector assembly   according to claim 1 , wherein the shutter frame  comprises at least one “rim” extending along a side edge of the shutter  (see at least figs 6 and 10 also figs. 1-12, similar to that of applicant and at least pa, 0009, 0245, 0257..)..  
8. (Original) The connector assembly   according to claim 7, wherein the rim   merges into a locating surface (se at least figs. 1-6 and 10, similar to that of applicant and at least pa, 0009, 0245, 0257..).  
claim 1, wherein the shutter frame comprises an upper part and a lower part which have a symmetric setup (clearly shown in at least figs. 1-6 and 10).  
10. (Currently amended) The connector assembly   according to claim 1  wherein the second connector part comprises a shutter and a shutter frame similar to the first connector part (clearly shown in at least figs. 1-6 and 10).  
11. (Currently amended) The connector assembly   according to claim 1, wherein at least one of the connectors parts comprises an inner housing to which a ferrule is interconnected and which during mating with the second connector part   is arranged translatable in the first direction   with respect to the outer housing (see at least figs 6 and 10 also figs. 1-12  and at least pa, 0009, 0245, 0257..).    
12. (Currently amended) The connector assembly   according to claim 1, wherein shutter and/or the shutter frame (of component 2) are made from and/or coated by electrical conductive material (see parag. 0084 and see pa. 0361, of electrical  contact is electrically conductive).  
16. (Currently amended) The first connector part suitable to be used in a connector assembly according to claim 1 (shown in at least figs. 1-6).
17. (Currently amended) The second connector part   suitable to be used in a connector assembly according to claim 1  (shown in at least figs. 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (C) for any potential 35 U.S.C. 102(a)  prior art against the later invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 20140219624 A1. 
Regarding claim 1, Miller teaches a connector assembly (see figs. 1-13 and abstract) comprising: 
a. a first connector part 2 which is interconnectable to a second connector part 3, said first connector part 2 comprising a ferrule (4) which is encompassed by a shutter frame (clearly shown in at least figs. 5a-c) and at least one thereto attached shutter/cover/shield (i.e., 12, 28, 36, 20, 38, 32...) which is arranged movable with respect to the ferrule in a first direction between a closed position in which the at least one shutter encompasses a connection face of the ferrule and an open position in which the connection face is set free from the at least one shutter (see at least figs 1-12 and at least pa, 0009, 0245, 0257..) and wherein the shutter frame and/or the at least one shutter comprises at least one locating surface which during mating interacts with the second connector part such that the at least one shutter is displaced relative to the ferrule from the closed to the open position (see at least figs 6 and 10 also figs. 1-12  and at least pa, 0009, 0245, 0257..).  
	However, Miller does not explicitly state that its optical component “4”  of connecting terminal of connector part 2 is ferrule, rather refers to the connector terminals as having a ferrule (see parag. 0209).  Thus, it is obvious/well-known to those of ordinary skill in the art when the invention was made that an optical component encompassing/containing optical 

2. (Original) The connector assembly   according to claim 1, wherein the ferrule   encompasses at least one optical fiber (at least pa. 0001, 0209). 
3. (Currently amended) The connector assembly   according to claim 1 wherein the shutter   comprises at least one resilient sheet  , which is attached to the shutter frame   and which extends in the closed position in front of the connection face  of the ferrule (clearly shown in at least figs. 1-12 and pa. 0036).  
4. (Original) The connector assembly   according to claim 3, wherein the resilient sheet extends in a continuously curved/fold/defomable manner in front of the connection face (see at least parag. 0304 and figs. 1-12 and pa. 0034 , in which similar to that of the applicant, the cover 12, 28 material is resiliently deformable and/or can be resiliently biased in  one position about a fold line).      
5. (Currently amended) The connector assembly   according to claim 3 
6. (Currently amended) The connector assembly   according to claim 1 
7. (Currently amended) The connector assembly   according to claim 1 , wherein the shutter frame  comprises at least one “rim” extending along a side edge of the 
8. (Original) The connector assembly   according to claim 7, wherein the rim   merges into a locating surface (se at least figs. 1-6 and 10, similar to that of applicant and at least pa, 0009, 0245, 0257..).  
9. (Currently amended) The connector assembly   according to claim 1, wherein the shutter frame comprises an upper part and a lower part which have a symmetric setup (clearly shown in at least figs. 1-6 and 10).  
10. (Currently amended) The connector assembly   according to claim 1  wherein the second connector part comprises a shutter and a shutter frame similar to the first connector part (clearly shown in at least figs. 1-6 and 10).  
11. (Currently amended) The connector assembly   according to claim 1, wherein at least one of the connectors parts comprises an inner housing to which a ferrule is interconnected and which during mating with the second connector part   is arranged translatable in the first direction   with respect to the outer housing (see at least figs 6 and 10 also figs. 1-12  and at least pa, 0009, 0245, 0257..).    
12. (Currently amended) The connector assembly   according to claim 1, wherein shutter and/or the shutter frame (of component 2) are made from and/or coated by electrical conductive material (see parag. 0084 and see pa. 0361, of electrical  contact is electrically conductive).  
With regard to claim 13, Miller does not explicitly state “wherein parts made from and/or coated by electrical conductive material are used for transmission of a signal and/or electrical power”.  Nonetheless Miller states that the first connector part 2 may 
With regard to claim 14, though Miller does not teach wherein a sealing means is arranged in the area of the locating surface   of at least one connector part, which during interaction of a first and a second connector part seals the ferrules  with respect to the environment, nonetheless, sealing two connecting parts is extremely conventional as also admitted by the applicant in the specification on U.S.  Pat.  No. 6,039,585 A was first published in 1998, and taking official notice that one of ordinary skill in the art when the invention was made could easily seal the connector parts from the environment to protect the optical components from external dusts and hazards. 

16. (Currently amended) The first connector part suitable to be used in a connector assembly according to claim 1 (shown in at least figs. 1-6).
17. (Currently amended) The second connector part   suitable to be used in a connector assembly according to claim 1  (shown in at least figs. 1-6).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application 
US 20140219624 A1
US 5708745 A
US 7661887 B2
US 20150078710 A1
US 20150055928 A1
US 6039585 A
US 20170184798 A1
US 20200183092 A1
US 20040179787 A1
US 20030210870 A1
US 20140126874 A1
US 20110206325 A1
US 6811318 B1
US 20190146160 A1
US 6461053 B1
US 20100284655 A1
US 5909526 A
US 20150378109 A1
US 20140205239 A1
US 20060153503 A1
US 20040223701 A1
US 20150362681 A1

US 20130315539 A1
EP 1936415 A1
US 20160018604 A1
US 20080247709 A1
US 20200132957 A1
US 20100054665 A1
US 20160195681 A1
US 20160216456 A1
US 6793399 B1
US 6079881 A
US 20170248762 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883